Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Rexit, Inc (A Development Stage Company) We hereby consent to the inclusion in this Registration Statement on form S-11/A of our report dated April 30, 2013 relating to the financial statements of Rexit, Inc. We further consent to being named as “Experts” in accounting and auditing as defined in the report. /s/ ZBS Group LLP Plainview, New York December 23, 2013 255 Executive Drive, Suite 400 Plainview, New York 11803 Tel: (516) 394-3344Fax:(516) 908-7867 www.zbscpas.com
